          Case 3:20-cv-00105-JTK Document 26 Filed 03/01/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION


JOSHUA HENRY                                                                             PLAINTIFF

v.                               Case No. 3:20-cv-00105-JTK

ANDREW SAUL, Commissioner,
Social Security Administration                                                         DEFENDANT

                                               ORDER

        Before the Court are Plaintiff’s Motion for Attorney’s Fees and Defendant’s Response.

Docs. 23, 25. In his motion, Plaintiff requests $4,901.07 in fees and expenses. Doc. 23. Defendant

does not object to this award. Doc. 25 at 1. After careful consideration, the Court finds that Plaintiff

should be awarded reasonable attorney’s fees.

        EAJA fees are payable to Plaintiff, not Plaintiff’s attorney, and such fees are subject to an

offset when the Plaintiff has outstanding federal debts. See Astrue v. Ratliff, 560 U.S. 586, 589

(2010). Therefore, subject to any offset, payment by check to the order of the Plaintiff, in care of

her attorney, will issue to Plaintiff’s attorney.

        Accordingly, the Motion for Attorney’s Fees (Doc. 23) is GRANTED. Plaintiff is awarded

$4,901.07.

        SO ORDERED THIS 1st day of March, 2021.


                                                       ____________________________________
                                                       JEROME T. KEARNEY
                                                       UNITED STATES MAGISTRATE JUDGE
